
	

114 HR 1997 IH: Sage-Grouse Protection and Conservation Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1997
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Stewart (for himself, Mrs. Love, Mr. Tipton, Mrs. McMorris Rodgers, Mr. Chaffetz, Mr. Labrador, Mr. Simpson, Mrs. Lummis, Mr. Newhouse, Mr. Zinke, Mr. Lamborn, Mr. Hardy, Mr. Buck, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Secretary of the Interior and the Secretary of Agriculture to provide certain
			 Western States assistance in the development of statewide conservation and
			 management plans for the protection and recovery of sage-grouse species,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sage-Grouse Protection and Conservation Act. 2.Greater sage-grouse protection and conservation measures (a)PurposesThe purposes of this section are—
 (1)to allow States— (A)to determine the appropriate management of sage-grouse species according to State-created conservation and management plans that address the key threats to sage-grouse species and the habitat of sage-grouse species within the States; and
 (B)to demonstrate that those Statewide plans can protect and recover sage-grouse species within the States; and
 (2)to require the Secretary to implement recommendations contained in Statewide plans for the management of sage-grouse species and the habitat of sage-grouse species on Federal land.
 (b)DefinitionsIn this section: (1)Covered Western StateThe term covered Western State means each of the States of California, Colorado, Idaho, Montana, Nevada, North Dakota, Oregon, South Dakota, Utah, Washington, and Wyoming.
 (2)National Forest System landThe term National Forest System land means the Federal land within the National Forest System, as described in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (4)Sage-grouse speciesThe term sage-grouse species means—
 (A)the greater sage-grouse (Centrocercus urophasianus) (including all distinct population segments); and
 (B)the Gunnison sage-grouse (Centrocercus minimus). (5)SecretaryThe term Secretary means—
 (A)the Secretary of Agriculture, with respect to National Forest System land; and (B)the Secretary of the Interior, with respect to public land.
 (6)Statewide planThe term Statewide plan means a conservation and management plan or plans developed and submitted to the Secretary by a covered Western State for the protection and recovery of any sage-grouse species and the habitat of the sage-grouse species within the covered Western State in response to invitations from the Secretary of the Interior in December 2011 to submit to the Secretary those plans.
				(c)Participation in State planning process
				(1)List of designees
 (A)In generalNot later than 30 days after that date of receipt from a covered Western State of a notice described in subparagraph (B), the Secretary shall provide to the Governor of the covered Western State a list of designees of the Department of the Interior or the Department of Agriculture, as applicable, who will represent the Secretary in assisting in the development and implementation of the Statewide plan.
					(B)Description of notice
 (i)In generalA notice referred to in subparagraph (A) is a notice that a covered Western State— (I)is initiating, or has previously initiated, development of a Statewide plan in accordance with clause (ii); or
 (II)has previously submitted to the Secretary a Statewide plan in accordance with clause (ii). (ii)ContentsA notice under this subparagraph shall include—
 (I)an invitation to the Secretary to participate in the development or implementation of the Statewide plan of the applicable covered Western State; and
 (II)a statement that the covered Western State— (aa)has prepared or will prepare, by not later than 1 year after the date of submission of the notice, a Statewide plan that will protect and manage sage-grouse species and the habitat of sage-grouse species to the point that designation of sage-grouse species as a threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is no longer necessary in the covered Western State; and
 (bb)will— (AA)collect monitoring data such as sage-grouse species population trends, fuel reduction, predator control, invasive species control, the condition of sage-grouse species habitat, or other parameters that address the primary threats to sage-grouse species in the covered Western State to address how the threats identified in the Statewide plan are being reduced and how the objectives identified in the Statewide plan are being met; and
 (BB)provide to the Secretary relevant data regarding the health of sage-grouse species populations, the condition of sage-grouse species habitat, and activities relating to the implementation of the Statewide plan on an annual basis under this section.
 (iii)TimingTo be eligible to participate in a planning process under this section, not later than 120 days after the date of enactment of this Act, a covered Western State shall submit to the Secretary a notice described in subparagraph (B).
 (2)Access to informationNot later than 60 days after the date of receipt from a covered Western State of a notice described in paragraph (1)(B), the Secretary shall provide to the covered Western State all relevant scientific data, research, and information regarding sage-grouse species and habitat within the covered Western State for use by appropriate State personnel to assist the covered Western State in the development and implementation of the Statewide plan.
 (d)Recognition of Statewide planNotwithstanding any other provision of law or equity, if the Secretary receives from a covered Western State a Statewide plan by the date that is 1 year after the date of receipt of a notice under subsection (c)(1) from the covered Western State, the Secretary shall—
 (1)when taking any action that could impact the sage-grouse species or the habitat of the species, manage all public land and National Forest System land within the covered Western State in accordance with the Statewide plan for a period of not less than 6 years, beginning on the date of submission to the Secretary of the Statewide plan in accordance with this section;
 (2)annually— (A)review the Statewide plan using the best available science and data, using the objectives and goals contained in the Statewide plan as a measure of success; and
 (B)provide to the Governor of the covered Western State recommendations regarding improvement of the Statewide plan;
 (3)use the Statewide plan as the basis for all relevant determinations under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (4)permit and assist the covered Western State to implement adaptive management, if required by the Statewide plan, to respond to sage-grouse species conditions as indicated by monitoring data, meteorological conditions, or fire or other events necessitating adaptation of the Statewide plan;
 (5)require the covered Western State to submit to the Secretary annual reports regarding the implementation of the Statewide plan, including relevant data regarding—
 (A)actions carried out pursuant to the Statewide plan; and (B)population trends, fuel reductions, predator control, invasive species control, the condition of sage-grouse habitat, and other parameters that address the primary threats to sage-grouse species in the covered Western State;
 (6)require the covered Western State— (A)to monitor appropriate sage-grouse species and habitat data for a period of not less than 5 years, beginning on the date of submission of the Statewide plan; and
 (B)to submit to the Secretary, not later than 6 years after the date of submission of the Statewide plan and in accordance with applicable scientific protocols, a report that includes—
 (i)a description of the status of implementation of the Statewide plan and progress made in achieving the objectives and goals of the Statewide plan, including relevant data regarding sage-grouse species population trends, fuel reductions, predator control, invasive species control, the condition of sage-grouse species habitat, and other parameters that address the primary threats to sage-grouse in the covered Western State;
 (ii)an estimate of additional time needed, if any, for implementation of the Statewide plan; and (iii)necessary modifications to the Statewide plan to enhance the achievement of the objectives and goals of the Statewide plan; and
 (7)assist the covered Western State in monitoring and collecting relevant data on Federal land to assess sage-grouse species population trends, fuel reductions, predator control, invasive species control, the condition of sage-grouse species habitat, and other parameters that address the primary threats to sage-grouse in the covered Western State.
 (e)Secretarial actionsNotwithstanding any other provision of law, not later than 30 days after the date of receipt of a Statewide plan under this section, and annually thereafter during the period in which the Secretary determines that the applicable covered Western State is implementing the Statewide plan, the Secretary shall—
 (1)take necessary steps to maintain or restore the candidate species status for any sage-grouse species in the covered Western State under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), for a period of not less than 6 years—
 (A)to allow for appropriate monitoring and collection of data; and (B)to assess the achievement of the objectives of the Statewide plan;
 (2)stay any land use planning activities relating to Federal management of sage-grouse species on public land or National Forest System land within the covered Western State;
 (3)take immediate action to amend all Federal land use plans under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) to comply with the Statewide plan with respect to that covered Western State;
 (4)manage all public land and National Forest System land with habitat for any sage-grouse species in the covered Western State in a manner consistent with sections 102(a)(12) and 103(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(12), 1702(c)) and section 4 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1602);
 (5)immediately reverse any withdrawals or land use restrictions carried out for purposes of protecting or conserving sage-grouse on public land or National Forest System land that are not consistent with a Statewide plan; and
 (6)use State annual reports regarding the implementation of the Statewide plans submitted to the Secretary under subsection (d)(5) to prepare the annual Candidate Notice of Review of the Secretary pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (f)Existing State plansThe Secretary shall— (1)give effect to a Statewide conservation and management plan for the protection and recovery of sage-grouse species within a covered Western State that is submitted by the covered Western State and approved or endorsed by the United States Fish and Wildlife Service before the date of enactment of this Act; and
 (2)for purposes of subsections (d) and (e), treat such a plan as a Statewide plan in accordance with that subsection.
 (g)Actions pursuant to NEPAAn action proposed to be carried out pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in a covered Western State may not be denied or restricted solely on the basis of the presence or protection of sage-grouse species in the covered Western State, if the action is consistent with the Statewide plan of the covered Western State.
 (h)Authority To Extend Plan ImplementationOn review of the report of a covered Western State under subsection (d)(6)(B), the Secretary may extend the provisions of this Act for a period not to exceed an additional 6 years with the consent of the covered Western State.
 3.Rangeland fire prevention, management, and restorationThe Secretary of the Interior shall for a period of not less than 6 years, beginning on the date of enactment of this Act, fully implement the order of the Secretary numbered 3336 and dated January 5, 2015, to prevent and suppress rangeland fire and restore sagebrush landscapes impacted by fire across the Western United States, including controlling the spread of invasive species in landscapes impacted by fire.
		
